Citation Nr: 0025358	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right hip disorder, to include degenerative 
arthritis and old Legg-Perthes disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant served on active duty from February to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

The appellant contends that he is entitled to service 
connection for a right femoral head and right hip deformity 
(right hip disorder) due to old Legg-Perthes disease.  He 
concedes that this condition preexisted his service but 
argues that it was aggravated thereby.  In a decision issued 
in May 1970, the Board denied his claim.  In this appeal, the 
appellant maintains that new and material evidence sufficient 
to warrant reopening of his claim has been introduced into 
the record and that the rating decision of November 1997 to 
the contrary was incorrect.

Once a decision on a claim has become final, the claim will 
not be reopened except as otherwise provided by law.  
38 U.S.C.A. § 7104 (West 1991) 38 C.F.R. § 3.104(a) (1999).  
A final decision shall be reopened if it is determined that 
new and material evidence has been added to the record.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  

In this case, the denial of the claim next preceding the 
decision now on appeal was the May 1970 decision of the 
Board.  That decision is final.  38 U.S.C.A. § 7104.  
Therefore, the appellant's claim of entitlement to service 
connection for a right hip disorder should be reopened if it 
is determined that new and material evidence has been 
introduced into the record since that decision.  

In adjudicating this issue the RO employed the legal standard 
for "material" evidence enunciated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.  

During the course of this appeal, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (the Court of Appeals) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In invalidating the Colvin test, the 
Court of Appeals determined that it was inconsistent with the 
regulation defining new and material evidence, and that the 
regulation represented the proper legal standard.  Under 38 
C.F.R. § 3.156, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  This standard is 
less stringent and therefore more favorable to a claimant.  
Hodge, 155 F.3d at 1362.  

As a jurisdictional matter, the Board must address the 
question whether the appellant's claim ought to be reopened, 
regardless of what action has been taken by the RO.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  However, the 
Board finds that entering a final decision on the issue of 
new and material evidence pertaining to the claim of 
entitlement to service connection for a right hip disorder 
under these circumstances would be fundamentally unfair 
without the appellant being afforded the opportunity to have 
the RO review the claim based on the less strict standard 
prescribed by Hodge and 38 C.F.R. § 3.156.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant must be put on 
notice that this standard will be applied by VA adjudicators 
and must be given an opportunity to present argument and 
evidence pertaining thereto.  Consequently, in order to 
ensure that the appellant receives due process of law and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO.  38 C.F.R. § 19.9 (1999).

The Board observes as well that although the RO determined in 
the November 1997 rating decision and subsequent statements 
(and supplemental statement) of the case that new and 
material evidence had not been secured in connection with the 
appellant's claim, the RO went on in some of those documents 
to find the claim not well grounded.  That procedure is now 
inappropriate.  In 1999, the U.S. Court of Appeals for 
Veterans Claims held that claims presenting the question of 
new and material evidence are to be governed by a three-step 
process.  First, it must be determined whether the appellant 
has presented evidence under 38 C.F.R. § 3.156(a) that is 
sufficient to reopen the claim; second, if the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim is well grounded; third, if the 
claim is well grounded, the merits must be addressed, but 
only after ensuring that the duty to assist the claimant 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  If a negative 
answer is reached at either step one or two no further 
adjudication is in order. 

In addition, the Board notes that the claims file contains no 
verification of the appellant's dates of service.

Hence, this case is REMANDED for the following actions:

The RO must readjudicate whether new and 
material evidence has been submitted.  In 
deciding this issue, the RO must follow 
the provisions of 38 C.F.R. § 3.156(a), 
in accordance with the decision in Hodge.  
Thereafter, if appropriate, the 
adjudication process outlined in Elkins 
v. West, 12 Vet. App. 209 (1999) (en 
banc), must be observed.  If any 
determination in this adjudication is 
unfavorable to the appellant, the RO 
should furnish him with a supplemental 
statement of the case and afford him an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


